                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF DELAWARE


Future Claimants’ Representative, Tort
Claimants’ Committee, and Coalition of
Abused Scouts for Justice,                     Civil Action No. 21-cv-00392-RGA

               Petitioners,                    Bankruptcy Case No. 20-10343 (LSS)
      v.

Boy Scouts of America and Delaware BSA,
LLC

               Respondent.

                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE

         Pursuant to Local Rule 83.5 and the attached certification, counsel moves the admission
 pro hac vice of James P. Ruggeri, Esquire, Joshua D. Weinberg, Esquire, Joel W. Millar, Esquire,
 Danielle Spinelli, Esquire, Philip D. Anker, Esquire and Allyson M. Pierce, Esquire to represent
 the Hartford Accident and Indemnity Company, First State Insurance Company, and Twin City
 Fire Insurance Company in the above-captioned cases.

 Dated: March 31, 2021                        /s/ Gregory J. Flasser
                                             Erin R. Fay (No. 5268)
                                             Gregory J. Flasser (No. 6154)
                                             BAYARD, P.A.
                                             600 North King Street, Suite 400
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 655-5000
                                             Email: efay@bayardlaw.com
                                                     gflasser@bayardlaw.com

                                             Counsel for Hartford Accident and Indemnity
                                             Company, First State Insurance Company, and
                                             Twin City Fire Insurance Company

                                ORDER GRANTING MOTION

           IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.

 Date:_____________________                  ______________________________________
                                             United States District Judge
         CERTIFICATION OF COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the State of New York and
the District of Columbia, and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction
of this Court for any alleged misconduct which occurs in the preparation or course of this action.
I also certify that I am generally familiar with this Court’s Local Rules. In accordance with the
Standing Order for District Court Fund revised 8/31/16, I further certify that the annual fee of
$25.00 has been paid to the Clerk of Court for District Court.

Dated: March 31, 2021                        /s/ James P. Ruggeri
                                             James P. Ruggeri
                                             Shipman & Goodwin LLP
                                             1875 K Street, NW, Suite 600
                                             Washington, DC 20003
                                             Telephone: (202) 469-7752
                                             Email: jruggeri@goodwin.com
         CERTIFICATION OF COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the State of New York and
the District of Columbia, and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction
of this Court for any alleged misconduct which occurs in the preparation or course of this action.
I also certify that I am generally familiar with this Court’s Local Rules. In accordance with the
Standing Order for District Court Fund revised 8/31/16, I further certify that the annual fee of
$25.00 has been paid to the Clerk of Court for District Court.

Dated: March 31, 2021                        /s/ Joshua D. Weinberg
                                             Joshua D. Weinberg
                                             Shipman & Goodwin LLP
                                             1875 K Street, NW, Suite 600
                                             Washington, DC 20003
                                             Telephone: (202) 469-7750
                                             Email: JWeinberg@goodwin.com
         CERTIFICATION OF COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the State of New York and
the District of Columbia, and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction
of this Court for any alleged misconduct which occurs in the preparation or course of this action.
I also certify that I am generally familiar with this Court’s Local Rules. In accordance with the
Standing Order for District Court Fund revised 8/31/16, I further certify that the annual fee of
$25.00 has been paid to the Clerk of Court for District Court.

Dated: March 31, 2021                        /s/ Joel W. Millar
                                             Joel W. Millar
                                             Wilmer Cutler Pickering Hale and Dorr LLP
                                             1875 Pennsylvania Avenue, NW
                                             Washington, DC 20006
                                             Telephone: (202) 663-6167
                                             Email: Joel.Millar@WilmerHale.com
          CERTIFICATION OF COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the States of New York and
Massachusetts and the District of Columbia, and pursuant to Local Rule 83.6 submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation
or course of this action. I also certify that I am generally familiar with this Court’s Local Rules.
In accordance with the Standing Order for District Court Fund revised 8/31/16, I further certify
that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.

Dated: March 31, 2021                         /s/ Danielle Spinelli
                                              Danielle Spinelli
                                              Wilmer Cutler Pickering Hale and Dorr LLP
                                              1875 Pennsylvania Avenue, NW
                                              Washington, DC 20006
                                              Telephone: (202) 663-6901
                                              Email: Danielle.Spinelli@WilmerHale.com
         CERTIFICATION OF COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the State of New York and
the District of Columbia, and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction
of this Court for any alleged misconduct which occurs in the preparation or course of this action.
I also certify that I am generally familiar with this Court’s Local Rules. In accordance with the
Standing Order for District Court Fund revised 8/31/16, I further certify that the annual fee of
$25.00 has been paid to the Clerk of Court for District Court.

Dated: March 31, 2021                        /s/ Philip D. Anker
                                             Philip D. Anker
                                             Wilmer Cutler Pickering Hale and Dorr LL
                                             7 World Trade Center
                                             250 Greenwich Street
                                             Telephone: (212) 230-8890
                                             Email: Philip.Anker@WilmerHale.com
          CERTIFICATION OF COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the State of California, and
pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged
misconduct which occurs in the preparation or course of this action. I also certify that I am
generally familiar with this Court’s Local Rules. In accordance with the Standing Order for
District Court Fund revised 8/31/16, I further certify that the annual fee of $25.00 has been paid to
the Clerk of Court for District Court.

Dated: March 31, 2021                         /s/ Allyson M. Pierce
                                              Allyson M. Pierce
                                              Wilmer Cutler Pickering Hale and Dorr LLP
                                              7 World Trade Center
                                              250 Greenwich Street
                                              Telephone: (202) 663-6167
                                              Email: Allyson.Pierce@WilmerHale.com
